United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30227
                        Conference Calendar



COYETT DEON JOHNSON,

                                    Plaintiff-Appellant,

versus

TAYLOR, Lieutenant; GRANT, Chaplain;
WILLIAMS, Ms.; UNKNOWN CORRECTIONAL
OFFICERS; CARL CASTERLINE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:03-CV-1561
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Coyett Deon Johnson, federal prisoner # 07403-064, appeals

from the district court’s dismissal with prejudice of his civil

rights complaint as frivolous and for failure to state a claim.

See 28 U.S.C. §§ 1915(e)(2)(B)(i),(ii), 1915A(b)(1).     Johnson has

failed to brief his claims arising under the First, Fourth,

Fifth, Sixth, and Fourteenth Amendments.   Accordingly, these




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30227
                                -2-

issues are deemed abandoned on appeal.     See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).

     Johnson argues that the district court erred in dismissing

his failure-to-protect and inadequate-medical-care claims arising

under the Eighth Amendment.   Johnson’s failure-to-protect

allegations do not establish that the defendants were

deliberately indifferent to an excessive risk to his safety.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994).    Similarly,

Johnson’s inadequate-medical-care claims, at best, demonstrate

disagreement with his medical treatment.    See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     Johnson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH

CIR. R. 42.2.   The district court’s dismissal of Johnson’s

complaint as frivolous counts as a “strike” under 28 U.S.C.

§ 1915(g), as does the dismissal of this appeal.    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Johnson is

CAUTIONED if he accumulates three “strikes,” he will no longer be

allowed to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.
No. 04-30227
     -3-